NOT FOR PUBLICATION                         FILED
                            UNITED STATES COURT OF APPEALS                     APR 19 2016
                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
                                   FOR THE NINTH CIRCUIT


 MANUEL GAMIZ-SOSA,                                     No. 13-73061

                    Petitioner,                         Agency No. A079-766-826

          v.
                                                        MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                             On Petition for Review of an Order of the
                                 Board of Immigration Appeals

                                    Submitted April 13, 2016**

Before:              FARRIS, TALLMAN, and BYBEE, Circuit Judges.

               Manuel Gamiz-Sosa, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for cancellation of

removal, asylum, withholding of removal, and protection under the Convention


      *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
   The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Although he argues the merits of his cancellation of removal claim, Gamiz-

Sosa does not contest the BIA’s conclusion that he waived any challenge to the IJ’s

dispositive finding that he was ineligible for cancellation of removal based on his

conviction for illegal possession of a firearm. See Corro-Barragan v. Holder, 718
F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief

resulted in waiver). Thus we deny the petition for review as to cancellation of

removal.

      Similarly, Gamiz-Sosa makes no arguments challenging the BIA’s

dispositive finding that he failed to show or allege the Mexican government is

unwilling or unable to protect him from the individuals he fears. See id. Thus,

we deny the petition as to Gamiz-Sosa’s asylum and withholding of removal

claims.

      Finally, substantial evidence supports the BIA’s denial of Gamiz-Sosa’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.

                                          2                                      13-73061